            Case 1:19-cv-05527-JGK Document 22 Filed 10/09/20 Page 1 of 6

                                                                ~   ... J- •-- . . ~~ . ----- -   ~- ·· ·- ·-- -   ·-
                                                                li ~ffns su~-.J~.:
                                                                ·,   · 0c .- Jl' ;r~-:- T'T'
                                                                                                                         ,I


                                                                \ '- ~ ·-- ~·--
                                                                ! • 1J
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                   :!CLFC'l':-;_(';: ~{r~_t .' _T_.i ~-, L' · :.)
                                                                ) :                                                      I •

                                                                    ' ·v·-c; ,.                                          l,
 ANTON LIVERPOOL,
                                                                ;!/ ;~.:•:'          1   -~U~ -
                                                                                 ---- -·- ---
                                                                                                  =iQ§Zi_o.io_
                                                                                                       --
                                                                                                               i:
                                                                                              _, ... _.. ___···....._-
                                                                                          - ---
                                  Plaintiff,
                                                                        19-CV-5527 (JGK)
                      -against-
                                                                                 ORDER
 CITY OF NEW YORK; PARO LE OFFICER
 WILLIAMS; JOHN DOE #2; JOHN DOE #1,

                                  Defendants.

JOHN G. KOEL TL, United States District Judge:

       Plaintiff, currently incarcerated at the Anthony P. Travisono Intake Service Center in

Rhode Island, brings this prose action under 42 U.S.C. § 1983. By order dated July 11 , 2019, the

Court granted Plaintiffs request to proceed without prepayment of fees, that is, in forma

pauperis.1

                                   STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner's informa

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).




        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed informapauperis. See 28 U.S.C. § 1915(b)(l).
           Case 1:19-cv-05527-JGK Document 22 Filed 10/09/20 Page 2 of 6




        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe prose pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the "strongest [claims] that they suggest," Triestman v. Fed. Bureau of Prisons, 4 70

F.3d 471,474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the "special solicitude" in prose cases, id. at 475 (citation omitted), has its limits -

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief "that is plausible on its face." Bell At/. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true "[t]hreadbare recitals

of the elements of a cause of action," which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible - not merely possible - that the pleader is

entitled to relief. Id.

                                          BACKGROUND
        Plaintiff filed a complaint alleged that in June or July 2016, he was released "from the

courts of Queens County NY and the Department of Corrections" to Shilo, a therapeutic

treatment program. (ECF No. 1 116.) After meeting with his assigned counselor, a John Doe

parole officer "inappropriately fondled" Plaintiffs buttocks. Plaintiff reported the incident to




                                                   2
          Case 1:19-cv-05527-JGK Document 22 Filed 10/09/20 Page 3 of 6




other parole officers, Shilo employees, and his criminal defense attorneys, but none of them took

any action on his complaint.

       By order dated August 17, 2019, Chief Judge McMahon directed Plaintiff to file an

amended complaint to provided additional information about the parole officer's identity, and to

address other deficiencies in his original pleading.

       Plaintiff filed an amended complaint on July 7, 2020, which identifies the parole officer

who touched him improperly as Officer Williams. Named as defendants are Parole Officer

Williams, John Doe Parole Officers #1 and #2, Dr. Jackson at Shilo, and the City of New York,

The amended complaint reiterates the allegations in the first complaint and does not provide

other details about what occurred or where. Plaintiff seeks money damages.

                                          DISCUSSION

A.     John Does #1 and #2 and Dr. Jackson

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

defendants' direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. NY State Dep 't of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). A defendant may not be held liable under§ 1983

solely because that defendant employs or supervises a person who violated the plaintiffs rights.

See Ashcroft v. Iqbal, 556 U.S. 662,676 (2009) ("Government officials may not be held liable for

the unconstitutional conduct of their subordinates under a theory ofrespondeat superior."). An

individual defendant can be personally involved in a § 1983 violation if:

       ( 1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited



                                                  3
            Case 1:19-cv-05527-JGK Document 22 Filed 10/09/20 Page 4 of 6




       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 2

       Plaintiff alleges that he complained to the other defendants about Parole Officer

Williams's conduct, but none of them acted upon his complaint. These facts do not give rise to an

inference that any other defendant was personally involved in violating Plaintiffs constitutional

rights. 3 Plaintiff does not allege that any of these other individuals were responsible for the

actions of Parole Officer William or for supervising him. The Court dismisses the claims against

these defendants but grants Plaintiff leave to replead should additional facts become available to

support claims against these defendants. See 28 U.S.C. § 1915(e)(2)(B)(ii).

B.      City of New York

        When a plaintiff sues a municipality under§ 1983, it is not enough for the plaintiff to

allege that one of the municipality's employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiffs rights. See

Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) ("A municipality or otherlocal government

may be liable under this section [1983] if the governmental body itself 'subjects' a person to a

deprivation ofrights or 'causes' a person 'to be subjected' to such deprivation.") (quoting Monell

v. Dep'ta/Sac. Servs. a/City a/New York, 436 U.S. 658,692 (1978)); Cash v. Cnty. of Erie, 654

F.3d 324,333 (2d Cir. 2011). In other words, to state a§ 1983 claim against a municipality, the



        2
          "Although the Supreme Court's decision in Ashcroft v. Jqbal, 556 U.S. 662 (2009), may
have heightened the requirements for showing a supervisor's personal involvement with respect
to certain constitutional violations," the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).
        3
          In the order to amend, Chief Judge McMahon noted that it was not clear that Shilo or
any of its employee are state actors for§ 1983 liability. See Fabrikant v. French, 691 F.3d 193,
207 (2d Cir. 2012) (citing Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982)).


                                                   4
            Case 1:19-cv-05527-JGK Document 22 Filed 10/09/20 Page 5 of 6




plaintiff must allege facts showing ( 1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiffs constitutional

rights. See Jones v. Town of East Haven , 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm 'rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

       Plaintiff names the City of New York as a defendant, but he fails to show that a municipal

policy, custom, or practice played a role in the events giving rise to this complaint. In fact, there

are no facts suggesting any involvement by the City of New York in what occurred. Accordingly,

the claims against the City of New York are dismissed for failure to state a claim on which relief

may be granted.

C.     Parole Officer Williams

       Under Valentin v. Dinkins, a prose litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the New York State Attorney General' s Office to identify Parole

Officer Williams, who was Plaintiffs parole officer in June 2016, while Plaintiff was emolled at

Shilo. It is therefore ordered that the New York State Attorney General' s Office, which is the

attorney for and agent of the New York State Department of Corrections and Community

Supervision (DOCCS), must ascertain the identity and badge number of Parole Officer Williams,

described by Plaintiff as "an African American (black) male approximately six feet two inches in

height and about 200 lbs," and the address where that defendant may be served.4 (ECF No. 18 at

2.) The New York State Attorney General' s Office must provide this information to the Court

within sixty days of the date of this order.


        4
            If Officer Williams is not a current or former DOCCS employee or official, but
otherwise works or worked at a DOCCS facility, the New York State Attorney General' s

Office must provide a residential address where the individual may be served.
                                                  5
           Case 1:19-cv-05527-JGK Document 22 Filed 10/09/20 Page 6 of 6




         Once the Court receives that infonnation, it will issue an order directing the Clerk of

Court to complete the USM-285 fonn with the address for Parole Officer Williams and deliver

all documents necessary to effect service to the U.S. Marshals Service.

                                           CONCLUSION

         Plaintiff's claims against the City of New York, John Doe #1, John Doe #2, and Dr.

Jackson, are dismissed for failure to state a claim on which relief may be granted. Plaintiff is

granted leave to replead those claims.

         It is also ordered that the New York State Attorney General's Office, which is the

attorney for and agent of the New York State Department of Corrections and Community

Supervision (DOCCS), must ascertain the identity and badge number of Parole Officer

Williams as described above.

         The Clerk of Court is directed to mail a copy of this order and the complaint by certified

mail to the New York State Attorney General's Office at: 28 Liberty Street, New York, New

York, 10005.

         The Clerk of Court is also directed to mail a copy of this order to Plaintiff, together with

an infonnation package.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of

an appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     Octoberi 2020
           New York, New York


                                                             United States District Judge

                                                   6
